Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 4, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground she voluntarily left her employment without good cause. Claimant, a typist, worked for her last employer for approximately one month. On February 21, 1975 she called in to notify the employer that she was ill and would not be working that day. On the following two scheduled working days she called in late and was told if she was not going to be reporting for work, her check would be sent her and she would be replaced. Claimant testified that, after being absent for two days, she decided she did not want the job. She maintained that she was being harassed. The board found claimant was properly criticized by her superior for being late and for taking unauthorized breaks and determined that claimant was disqualified because she voluntarily left her employment without good cause. There is substantial evidence in the record to sustain the board’s determination. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Mahoney, JJ., concur.